—Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered September 20, 1993, convicting him of attempted aggravated assault in the first degree, criminal possession of a weapon in the second degree, resisting arrest, and criminal possession of a controlled substance in the seventh degree under Indictment No. 11236/92, upon a jury verdict, and imposing sentence, and (2) an amended judgment of the same court, also rendered September 20, 1993, revoking a sentence of probation previously imposed by the same court (Douglass, J.), upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of a weapon in the second degree under Indictment No. 17352/89. The appeal brings up for review the denial, after a hearing (Hall, J.), of that branch of the defendant’s omnibus motion under Indictment No. 11236/92 which was to suppress physical evidence.
Ordered that the judgment and amended judgment are affirmed.
The defendant argues on appeal that he was entitled to have his Mapp hearing reopened. However, in the absence of additional pertinent facts indicating that the evidence admitted at the trial was the product of an illegal arrest (see, CPL 710.40 [4]), the Supreme Court properly denied the defendant’s application to reopen the Mapp hearing.
*709The defendant’s remaining contentions are without merit. Mangano, P. J., Joy, Krausman and Florio, JJ., concur.